Citation Nr: 0624636	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-24 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability.


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran's report of separation from the Armed Forces 
shows active duty service from May 1977 to August 1990, with 
6 years and eight months of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 and September 2003 rating 
decision of the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be REMANDED for lack of compliance by the RO 
with its duty-to-notify-and-assist requirements.

VA must apprise the veteran of what evidence would 
substantiate the claim for benefits and explain its role in 
obtaining such evidence, should the veteran elect to have VA 
obtain such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  As required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), VA must provide a letter of notice 
and assistance to the veteran before the initial unfavorable 
agency of original jurisdiction decision, i.e., the RO, on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  VA's letter of notice and assistance must 
(1) inform the veteran about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence VA will 
seek to provide; (3) inform the veteran about the information 
and evidence the veteran is expected to provide; and (4) 
request or tell the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  Id. at 120-
21; Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Here, the veteran filed claims for an increased evaluation 
for degenerative disc disease, lumbar spine, currently 
evaluated as 40 percent disabling, and for total disability 
based on individual unemployability in May 2003 and in August 
2003, respectively.  However, the RO's June 2003 duty-to-
notify-and-assist letter failed to  advise him to provide any 
evidence in his possession that pertains to the claims.  
Quartuccio, supra.  In addition, the individual 
unemployability claim must be REMANDED because it is 
inextricably intertwined with the claim for increased 
evaluation for degenerative disc disease, lumbar spine.  
Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where 
the facts underlying separate claims are intimately 
connected, the claims must be adjudicated together).  Because 
of these deficiencies, this case must be REMANDED to the 
RO/AMC.  .

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will review the case file 
and ensure that all duty-to-notify-and-
assist obligations are satisfied by 
issuing a letter of notice and assistance 
for increased evaluation for degenerative 
disc disease, lumbar spine, currently 
evaluated as 40 percent disabling, and 
for total disability based on individual 
unemployability.  Such letter should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate both claims, inform him of 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, advise him to provide any 
evidence in his possession that relates 
to the claim, and inform him of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. §  5103(a) and (b).

2.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for his service 
connected degenerative disc disease, 
lumbar spine, currently evaluated as 40 
percent disabling; his service connected 
diabetes mellitus, currently evaluated as 
20 percent disabling; his service 
connected duodenal ulcer, currently 
evaluated as zero percent disabling; and 
his service connected prostititis, 
currently evaluated as zero percent 
disabling.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate all information not 
duplicative of evidence already received 
with the case file.  

3.  If unable to obtain any of the 
relevant records sought, notify the 
veteran and identify the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

4.  Take any additional development 
action deemed proper by the RO with 
respect to the claims, including 
conducting VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the duty-
to-notify-and-assist provisions.  
Following such development, review and 
readjudicate the claims.  See 38 C.F.R. 
§ 4.2 (if the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claims, issue a 
Supplemental Statement of the Case to the 
veteran and allow an appropriate time for 
response.  Thereafter, the case should be 
returned to the Board, if in order.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



